Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-19) and pyrrole and carbon chain in the reply filed on 8/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 20 is withdrawn from consideration.
Claim Objections
Claims 1-19 is objected to because of the following informalities:  
Claim 1 requires to “head-group” and “the heterocycle headgroup” and the dependent claims refer to “the headgoup.”  Similarly claim 19 refers to “a head group” and “headgroup.”  This intermixing of the name terminology is confusing and improper as it is unclear if these are all refer to the same limitation or are referring to different groups.  
Claim 3 is objected to because of the following informalities:  Claim 3 appears to include improper deletion to the claims (“wherein the h” is deleted”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the stability temperature".  There is insufficient antecedent basis for this limitation in the claim because it is unclear the metes and bounds of the stability temperature and such is not defined by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20130236657 by Anthis.
Claim 1:  Anthis discloses a method of selectively depositing a film on a substrate (abstract), the method comprising: 
exposing a substrate surface including a metal surface and a dielectric surface to a heterocyclic reactant comprising a head group and a tail group in a processing chamber (Figure and accompanying text); and selectively depositing the heterocyclic reactant on the metal surface to form what can reasonably be considered “a passivation layer” as the disclosure fails to define the claim term to distinct a passivation layer from the layer as taught by Anthis, wherein the heterocyclic headgroup selectively reacts and binds to the metal surface (see Figure, 0011, 0014, 0027).
Claim 2-3:  Anthis discloses pyrrole (Figure, abstract).
Claims 4-5 and 7-8:  Anthis discloses a compound that can reasonably read on a tail group that comprises a carbon chain that includes C1-C6 carbons (0011).
Claim 6:  Anthis fails to disclose the tail group length as claimed; however, discloses the tail group that includes C1-C6 carbons which encompasses the claimed and disclosed requirements to achieve the length and thus would reasonably read on the claim as drafted. Anthis discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 9:  Anthis discloses copper (0027).
Claims 10 and 12:  Anthis discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 11:   Anthis discloses the substitutions and carbon chain length to not be greater than 50 carbons, i.e. C1-C6 carbons attached (see 0009).  
Claim 14:  Anthis discloses SiO (figure).
Claim 19:  Anthis discloses all the claim requirements as specifically disclosed above.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 20200411374 by Huang et al..
Claim 1:  Huang discloses a method of selectively depositing a film on a substrate (abstract), the method comprising: 
exposing a substrate surface including a metal surface and a dielectric surface to a heterocyclic reactant comprising a head group and a tail group in a processing chamber (0014-0015, Figure 3); and selectively depositing the heterocyclic reactant on the metal surface to form what can reasonably be considered “a passivation layer” as the disclosure fails to define the claim term to distinct a passivation layer from the layer as taught by Huang, wherein the heterocyclic headgroup selectively reacts and binds to the metal surface (see Figure 3 and 0014-0015).
Claim 2-3:  Anthis discloses pyrrole (0015).
Claims 4-5 and 7-8:  Huang discloses a compound that can reasonably read on a tail group that comprises a carbon chain, straight hydrocarbon, and exemplifies such that are in the range as claimed (0015).
Claim 6:  Huang fails to disclose the tail group length as claimed; however, discloses the blocking layer of 2 to 50 Angstroms and thus the tail group therein must be within the claimed range (0015). Huang discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 9:  Huang discloses copper (0014).
Claims 10 and 12:  Huang discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 11:   Huang discloses the substitutions and carbon chain length, branched hydrocarbon, to not be greater than 50 carbons, and exemplifies such that are in the range as claimed (0015).
Claim   13: Huang discloses the blocking layer of 2 to 50 Angstroms and thus within the claimed range (0015).
Claim 14:  Huang discloses dielectric, such as SiO-2 (figure, 0014, 0023).
Claim 15:  Huang discloses depositing a dielectric material on the surface of the dielectric (Figure 4 and accompanying text), including hafnium oxide, titanium oxide, aluminum oxide (0016).
Claim 16:  Huang discloses vapor deposition (0016).
Claim 17:  Huang discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 18:  Huang discloses the decomposing the blocking layer via plasma at a temperature which can reasonably be considered above the undefined stability temperature.
Claim 19:  Huang discloses all the claim requirements as specifically disclosed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anthis
Claim 13:  Anthis discloses repeating to deposit the desired thickness (0037) and therefore determining the optimum thickness through routine experimentation would have been obvious as predictable.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPatent Application Publication 20190316256 by Bhuyan et al. taken with Anthis.
Bhuyan discloses a method of selectively depositing a film on a substrate (abstract), the method comprising exposing a substrate surface including a metal surface and a dielectric surface to a vapor reactant comprising a head group and a tailgroup in a processing chamber (0035-0044); and selectively depositing the reactant on the metal surface to form what can reasonably be considered “a passivation layer” as the disclosure fails to define the claim term to distinct a passivation layer from the layer as taught by Bhuyan wherein the reactive headgroup selectively reacts and binds to the metal surface (see 0033, 0039).  Bhuyan generally discloses a blocking material that includes a reactive headgroup that associates with the first surface over the second surface (i.e. selective); however, fails to explicitly disclose the heterocylic chemical moiety group.  However, Anthis discloses a selective deposition, selectivity between metal and dielectric as taught by Bhuyan, and discloses a pyrrolyl moiety allows for the selective absorption because of the reactivity if the nitrogen preference to bond to metal substrates, including copper (0020, 0027).  Therefore, taking the references collectively it would have been obvious to have modified Bhuyan to use the pyrrole ligand as the headgroup as Bhuyan discloses using reactive head groups that have an high affinity for metallic surface over dielectric surface thus providing selectively and Anthis discloses pyrrole head groups provide the benefit of such selectivity due to the nitrogen’s affinity to absorb on metal versus dielectric.
Claim 2-3:  Anthis discloses pyrrole (Figure, abstract).
Claim 4-5:   Bhuyan discloses a compound that can reasonably read on a tailgroup that comprises a carbon chain that includes 3 to 24 carbons (0041).
Claim 6:  Bhuyan fails to disclose the tailgroup length as claimed; however, discloses the tailgroup that includes C1-C6 carbons which encompasses the claimed and disclosed requirements to achieve the length and thus would reasonably read on the claim as drafted. 
Claim 7-8:  Bhuyan discloses branched with an R group including with double or triple bonds (0042-0044, 0046).
Claim 9:  Bhuyan discloses copper (0033).
Claims 10, 12 and 13:  Bhuyan with Anthis discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 11:   Bhuyan discloses the substitutions and carbon chain length to not be greater than 50 carbons, i.e. C1-C6 carbons attached (see 0046).  
Claim 14:  Bhuyan discloses SiO2 (0032).
Claim 15:  Bhuyan discloses depositing depositing a metal oxide on the second surface as taught as a dielectric (0066) and discloses the metal oxide can be e.g. HfO  (0070-0078).
Claim 16:  Bhuyan discloses the metal oxide can be deposited by vapor deposition (see e.g. 0069).
Claim 17:  Bhuyan with Anthis discloses the claimed heterocyclic reactant and thus must necessarily have the same properties unless the applicant is using specific or undisclosed requirements to achieve the claimed results.
Claim 18:  Bhuyan discloses thermal decomposition (0024) and such would be higher then the “stability temperature” or a temperature that is below the thermal decomposition temperature.
Claim 19:  Bhuyan  with Anthis discloses all the claim requirements as specifically disclosed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17081482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Application No. 17081506 disclose the heterocyclic headgroup (claim 4 requires pyrrole) and a tail group onto a first surface of metal relative to a second surface and therefore reads on the claims as drafted.  The properties of the passivation layer would follow from using the same materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17081482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Application No. 17081506 disclose the heterocyclic headgroup (claim 3 requires pyrrole) and a tail group that reads on the claims onto a first surface of metal relative to a second surface and therefore reads on the claims as drafted.  The properties of the passivation layer would follow from using the same materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Additional pertinent prior art is cited on PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718